FILED
                             NOT FOR PUBLICATION                              JUL 06 2012

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JASPREET SINGH,                                   No. 10-71109

               Petitioner,                        Agency No. A079-280-745

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Jaspreet Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen. We

have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen. Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir.

2010). We deny the petition for review.

      The BIA did not abuse its discretion in denying Singh’s untimely motion to

reopen where the motion was filed over three and a half years after the agency’s

final order, see 8 C.F.R. § 1003.2(c)(2), and Singh failed to establish changed

circumstances in India that were material to his claims such that he would qualify

for the regulatory exception to the time limitation. See 8 C.F.R. § 1003.2(c)(3)(ii);

Najmabadi, 597 F.3d at 987-90.

      PETITION FOR REVIEW DENIED.




                                          2                                    10-71109